DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 04/06/2022 has been entered. 
 
Response to Arguments

Applicant's submission filed 04/06/2022 has been fully considered.  Applicant’s arguments regarding the 102 rejection of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depend.
Claim 4 broadly recites that the linker is A-(CH2)n-B wherein n is an integer between 1 and 10 that defines the linker, wherein A and B are the same alpha-synuclein binding agent or different alpha-synuclein binding agents, and wherein the linker is optionally saturated, unsaturated, alkylated, substituted, modified to include one or more heteroatoms, or halogenated.  However, claim 1 as currently amended is limited to wherein the linker comprises between 1 and 10 carbon atoms and is a saturated or unsaturated alkyl linker.  Thus, claim 4 fails to further limit the subject matter of claim 1 as currently amended because claim 4 allows for the linker to be other than between 1 and 10 carbon atoms and a saturated or unsaturated alkyl linker.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11, 13, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayward et al. (of record; from IDS; WO 2010/036821 A1; “Hayward”).
This rejection is maintained for the reasons set forth in the Office action mailed 12/24/2021 and for the reasons set forth below.

Applicant argues that one would not readily envisage the subject matter of claims 1 and 13 as amended. Specifically with respect to the linker based on Hayward as applied in the Office Action, it is noted that the linker can be NR6SO2, S02NR6, C(0)NR6, NR6C(0), OC(0)NR6, NR6C(0)O, NR6C(0)NR6, S, S(0), S(0)2, NR6, CH2, 0, C(0), C(0)NS(0)2, S(0)2NC(0), heteroaryl, or cyclyl, and R6 varies as noted in the Office Action. Thus, the person of ordinary skill in the art must select from 18 potential L groups, each of which includes many different possibilities, as well as selecting appropriate values for m and n. Accordingly, the person of ordinary skill in the art would not "at once envisage" the presently claimed subject matter.
These arguments are not persuasive.  Applicant’s arguments are not commensurate in scope with the claimed invention.  In particular, the claimed invention is drawn to a broad genus of compounds having the same or different first and second alpha-synuclein binding agents, and L groups, not a single species of compound.  Regarding Hayward, Hayward teaches a single species of compound that may be envisaged, and all that is required is the selection of one named linker group to arrive at the instantly claimed subject matter.  
Applicant further argues that the specifically exemplified compounds of Hayward actually teach away from selecting the presently claimed linker. In particular, most of the specifically exemplified compounds described in Hayward, in particular the structures starting at page 49/189 of the drawings of Hayward, include a carbonyl group in the linker or otherwise include a heteroatom in the linker. Based on the specifically exemplified compounds, a person skilled in the art would understand that the preferred compounds of Hayward include a carbonyl group in the linker and would be motivated to select a structure containing a carbonyl group in the linker. 
These arguments are not persuasive.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123.  In the instant case, Hayward does not criticize, discredit, or otherwise discourage the use of linkers other than carbonyl.  
Applicant further argues that given that the linkers taught by Hayward include functional groups such as carbonyl groups or heteroatoms, the person skilled in the art might expect that such groups are involved in the binding activity of the compounds of Hayward with TRPA1, and are therefore important to the physiological activity of the compounds. Hayward accordingly teaches away from using a linker that is a saturated or unsaturated alkyl linker, since such a linker does not contain a heteroatom or other functional group that could exhibit similar binding properties.
These arguments are not persuasive.  Applicant’s arguments amount to mere allegations without factual support and are not found persuasive.

Potential Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 16 appears to be free of the prior art and is limited to two completely defined compound species.

Conclusion

No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618